TILLMAN PEARSON, Judge.
Tolin Manufacturing Corp. was the defendant in the trial court. It appeals a final judgment entered upon a jury verdict in an action for breach of contract brought by Roy Feiner Plandbags, Inc. On this appeal the appellant presents two points. The first urges that the contract between the parties was so vague and indefinite that it could not afford a basis for a cause of action for its breach. We find that the record fails to reveal that this point was presented in the trial court. Under this cir*715cumstance, the cause will not be reversed when the objection is raised for the first time in the appellate court.
Appellant’s second point urges that the court should have granted its motion for a new trial because the evidence of damage submitted by the plaintiff was so indefinite as to be purely speculative. This point has merit because the sole evidence of damage found in the record is the testimony of the president and managing officer of the plaintiff corporation. His testimony consisted entirely of approximations and estimates. As such there was insufficient evidence to support the verdict rendered. Silcox v. Corsa, 80 Fla. 677, 86 So. 611 (1920); Ruth v. Sorensen, Fla. 1958, 104 So.2d 10.
Accordingly, the judgment appealed is reversed and the cause remanded with directions to grant for plaintiff a new trial upon the issue of damages only.
Reversed and remanded.